EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Radigan on 13 September 2021.

The application has been amended as follows: 
Claim 1 is amended as follows: 
An apparatus comprising: 
a protective louver assembly of an air-moving assembly, the protective louver assembly comprising: 
at least one louver disposed within the air-moving assembly at one of an air inlet or an air outlet of the air-moving assembly, the air-moving assembly being removable when in a non-operational state from a housing within which the air-moving assembly resides when in an operational state, and being secured within the housing via at least one fastener, and the at least one louver pivoting between an operational orientation and a quiesced orientation, dependent on presence or absence, respectively, of airflow through the air-moving assembly; and 
at least one interlock element extending away from a longitudinal axis of the at least one louver and pivoting with the at least one louver between the operational orientation and the quiesced orientation, wherein the longitudinal axis of the at east one louver is offset from the at least one fastener securing the air- moving assembly within the housing, and an interlock element of the at least one interlock element biasing a louver of the at least one louver towards the quiesced orientation and being sized and positioned to project in front of and cover a fastener head of the at least one fastener securing the air-moving assembly within the housing to block access in the operational state to the fastener head and thereby prevent removal of the air-moving assembly from the housing in the operational state.

Claim 11 is amended as follows: 
An apparatus comprising: 
an air-moving assembly residing within a housing when in an operational state, the air-moving assembly being removable from the housing when in a non-operational state and being secured within the housing in the operational state via at least one fastener; and 
the air-moving assembly comprising a protective louver assembly, the protective louver assembly comprising: 
at least one louver disposed at one of an air inlet or an air outlet of the air-moving assembly, the at least one louver pivoting between an operational orientation and a quiesced orientation, dependent on presence or absence, respectively, of airflow through the air-moving assembly; and 
at least one interlock element extending away from a longitudinal axis of the at least one louver and pivoting with the at least one louver between the operational orientation and the quiesced orientation, wherein the longitudinal axis of the at east one louver is offset from the at least one fastener securing the air-moving assembly within the housing, and an interlock element of the at least one interlock element biasing a louver of the at least one louver towards the quiesced orientation and being sized and positioned to project in front of and cover a fastener head of the at least one fastener securing the air-moving assembly within the housing to block access in the operational state to the fastener head and thereby prevent removal of the air-moving assembly from the housing in the operational state.

Claim 20 is amended as follows: 
A method comprising: 
providing a protective louver assembly integrated with an air-moving assembly, the air-moving assembly residing within a housing when in operational state and being removable from the housing when in a non-operational state, and the air-moving assembly being secured within the housing in the operational state via at least one fastener, the protective louver assembly comprising: 
at least one louver disposed at one of an air-inlet or an air-outlet of the air- moving assembly, the at least one louver pivoting between an operational orientation and a quiesced orientation, dependent on presence or absence, respectively, of airflow through the air-moving assembly; and 
at least one interlock element extending away from a longitudinal axis of the at least one louver and pivoting with the at least one louver between the operational orientation and the quiesced orientation, wherein the longitudinal axis of the at least one louver is offset from the at least one fastener securing the air-moving assembly within the housing, and an interlock element of the at least one interlock element biasing a louver of the at least one louver towards the quiesced orientation and being sized and positioned to project in front of and cover a fastener head of the at least one fastener securing the air-moving assembly within the housing to block access in the operational state to the fastener head and thereby prevent removal of the air-moving assembly from the housing in the operational state.

The Examiner notes that, in each of the independent claims, the phrase “the longitudinal axis of the at last one louver is offset” is corrected to instead read “the longitudinal axis of the at least one louver is offset”.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 are allowed as they are neither anticipated by, nor obvious over, the prior art.  The described protective louver assembly of an air-moving apparatus is novel in light of the required elements, including:  the air-moving assembly being connected to a housing via at least one fastener; the at least one louver having at least one interlock element; the at least one lover being offset from the at least one fastener; and an interlock element of the at least one interlock element biasing a louver towards the closed (quiesced) orientation and being sized and positioned so as to cover a fastener head of the at least one fastener when the louver and connected interlock element is in the open (operational) orientation, thereby blocking access to the fastener head and preventing removal of the air-moving assembly from the housing while in the operational state.  These limitations, in combination with the other structural and functional relationships described in the claims, renders claims 1, 11, 20, and all dependent claims allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762